                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTER"I\J DISTRICT OF PENNSYLVANIA

IBRAHIYM NAADIR MUHAMMAD,                                       CIVIL ACTION
          Petitioner,

       v.
                                          FILED                 NO.   17-cv-2504
                                          OCT 1;7 2018
CATHY BRITTAIN, et al.,                 KATE BARKiAAN. Clark
          Respondents.                By         : Oep. Clerk


                                            ORDER


       AND NOW, this       /~dayof            e~                           , 2018, upon careful and

independent consideration of the petition for a writ of habeas corpus filed pursuant to 28 U.S.C.

§ 2254, and after review of the Report and Recommendation of United States Magistrate Judge

Lynne A. Sitarski, IT IS ORDERED that:

               1. The Report and Recommendation is APPROVED and ADOPTED.

               2. The petition for a writ for habeas corpus filed pursuant to 28 U.S.C. § 2254 is

               DENIED.

               3. There is no basis for the issuance of a certificate of appealability.




               ENT'D   Der 18 2018
